Citation Nr: 1208576	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed malignant melanoma.  

2.  Entitlement to service connection for claimed Persian Gulf War syndrome.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 RO rating decision.  

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in March 2004.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in March 2009.  

The appeal is being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds that the Veteran's claims must again be remanded for required development action.  

As noted, in March 2009, the case was remanded to the RO via the AMC for further development, to specifically include obtaining any outstanding VA and private treatment records; contacting the appropriate sources to request documentation to identify any exposure to chemical or biological agents, to include mustard gas, during service and provide the Veteran with a VA examination and addendum opinion to determine the nature and likely etiology of the claimed malignant melanoma and Persian Gulf War syndrome.  

Recently, in a December 2011 Appellant's Post Remand Brief, the Veteran's representative asserts that development steps noted in the Board's remand were followed out of sequential order; hence an additional remand should be issued by the Board in accordance with the requirements of Stegall v. West, 11 Vet. App. 268 (1998).   

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Id.  

Further, the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

A review of the record shows that, in May 2009 and July 2009, the RO began its attempt to solicit information regarding the Veteran's claimed exposure to chemical and biological agents during her service in the Gulf War, but provided the Veteran's information to the VA group responsible for specifically confirming herbicide exposure, not other chemicals.  

In June 2009, the Veteran submitted declassified service records regarding the 2nd Brigade, 3rd Armored Division's participation in Operation Desert Shield, from December 1990 to February 1991.  In May 2009, a request for information was submitted to the National Personnel Records Center (NPRC) requesting that any records of mustard gas/lewisite be furnished.  The NPRC response, dated in August 2009, showed that the documents or information requested was not a matter of record.  The Veteran then submitted extensive Internet research in August 2009, detailing the nature of service in the Persian Gulf.  

In August 2009, the Remand Rating and Development Team (RRDT) issued the Veteran a notice letter, indicating that numerous attempts were made to find documentation of chemical or biological agents that she might have been exposed to during her service in the Gulf War, including contacting the Department of Defense; however, documentation received indicated that no evidence could be found.  The RRDT then instructed the Veteran to supply the location of any records she knew of to support her claim and acknowledged prior receipt of the declassified service records and Internet research.  

The Veteran was then scheduled for a VA examination and an addendum opinion in September 2009, which took place in September 2009 and October 2009.  

In September 2009, the Veteran submitted various treatises on the Persian Gulf War.  

In May 2010, the AMC issued a letter informing the Veteran that her appeal would be developed by the AMC rather than by the RO.  In June 2010, another VA addendum opinion was provided.  In an August 2010 letter, the AMC informed the Veteran that her claims were still being processed and that she would be scheduled for another VA examination.  After VA treatment records were associated with the claims file in August 2010, the Veteran underwent another VA examination in September 2010.  

In October 2010, the RO contacted the US Army Records Management (USARM) in an attempt to confirm the Veteran's claimed chemical exposure.  A memorandum produced in October 2010 showed formal findings that the NPRC request came back negative in August 2009 and that any further efforts to obtain information from that system had been exhausted.  

The memorandum indicated that a letter to the Department of the Army Research and Records was issued for any information based on chemical and biological elements in reference to the Veteran's claim.  The record showed that, in December 2010, the Veteran was contacted concerning the unavailability of documentation to confirm chemical or biological agent exposure, which was followed up with a letter from the AMC.  

In June 2010 and November 2010, two new VA examination addendums were provided.  In December 2010, the AMC issued a Formal Finding of Unavailability, which reveals a determination that documentation of exposure to chemical or biological agents, to include mustard gas during service in the Gulf War, was unavailable for review.  

The AMC noted that a request was sent to the NPRC in May 2009, that a negative response was received in July 2009 stating that documentation or information was not a matter of record, and that the Veteran was informed of this in a December 2010 letter, to which she did not respond.  

In March 2011, another VA examination addendum was provided.  However, in a VA Form 21-6789, Deferred or Confirmed Rating Decision, dated in April 2011, the rating specialist noted that all efforts to support the Veteran's contentions of chemical exposure during service in the Gulf had not been completed, and that, although an attempt to request records from the NPRC had made, the request to the USARM was not.  The rating specialist noted that the Memorandums dated in October 2010 and December 2010 were prematurely prepared and noted that appropriate development for records of chemical exposure during the Veteran's Gulf War service should be continued.  

Notably, in April 2011, the NPRC was again contacted and requested to provide any and all records of chemical exposure in the Persian Gulf, as the Veteran contended there was some type of chemical exposure in Saudi Arabia.  A response received in May 2011 shows that the NPRC had no record of chemical exposure in the Gulf and Saudi Arabia.  

In May 2011, the AMC issued a memorandum entitled "Improperly Directed Development," which indicated that the Board's remand, requesting that the RO "contact the appropriate sources, to include the Department of Defense, and request documentation of what, if any, chemical or biological agents, to include mustard gas, the Veteran was exposed to during her service in the Gulf War and in what amounts," would not be able to be met.  

The AMC noted that without proper security clearance, these records could not be obtained from the Department of Defense and that, since none of the employees of the AMC had that kind of security clearance, attempting to obtain those records from the Department of Defense would be futile.  

The Board acknowledges that further attempt to solicit corroborating evidence of chemical and biological agent exposure in the Gulf from the Department of Defense would not be indicated.  However, the Board reminds the RO/AMC that the request to the USARM, made in October 2010, had still not received a response, nor had a new request been issued or a formal finding been made with response to that record custodian.  

To the extent that the VA examination opinions and addendums related to these claims have been issued without confirmation or denial of the claimed exposure, the recorded responses may be inadequate for the purpose of appellate review.  

Hence, the Board agrees with the Veteran's representative that further remand is required as the absence of the requested action, and failure of the RO/AMC to substantially comply with the Board's remand orders, constitutes a procedural defect requiring a further remand.  

Additionally, in July 2011, additional evidence was submitted on behalf of the Veteran in support of her claims for service connection.  However, this new evidence still has not been addressed by a Supplemental Statement of the Case (SSOC).  

Finally, the Board notes that a review of the Veteran's Virtual VA record shows that new medical records have been updated to his virtual file that have not been associated with his claims file or addressed by an SSOC.  

Neither the Veteran nor her representative expressed a desire to waive initial RO review of the new evidence.  Thus, the Board cannot consider the evidence in the first instance.  See 38 C.F.R. § 19.31; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care provides, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed conditions.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran should be notified that she may submit medical records directly to VA in support of her claims.  

2.  Next, the RO should take all indicated contact the appropriate sources, to include the USARM, otherwise referred to as the US Army Records Management and Declassification Agency (RMDA), and request documentation about the Veteran's exposure to chemical or biological agents, to include mustard gas, during her service in the Gulf War.  

If any such records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  
3.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish a fully responsive SSOC to the Veteran and her representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


